Title: From Thomas Jefferson to John Rutledge, Jr., 20 February 1791
From: Jefferson, Thomas
To: Rutledge, John, Jr.



Dear Sir
Philadelphia Feb. 20. 1791.

Very constant business, since the meeting of Congress, has obliged me to intermit all my private correspondencies for a while. It is now only that I have as much leisure as will permit me to acknowledge the receipt of your favour of Nov. [20]. and of the lamp which accompanied it, and for which be pleased to accept my thanks. The form I think a fine one, and the hydrostatic improvement in the oil vessel was new to me, and is I think a great improvement. We have nothing from Europe later than the beginning of December. I inclose you a letter from Mr. Short, which has been long on it’s way to me. Things in France are still going on tolerably well. Here, the newspapers will have kept you informed of what is passing. To their details may be added the necessity of another Indian expedition, in the ensuing season. Congress will rise the 3d. of the next month, and the President will set out about a fortnight after for Charleston where you will doubtless see him. Be so good as to present me affectionately to your father and family and Mr. E. Rutledge, and to accept assurances of the esteem with which I am Dear Sir Your most obedt. humble servt,

Th: Jefferson

